421 N.W.2d 302 (1988)
LAKE CITY APARTMENTS, Appellant,
v.
LUND-MARTIN CO., et al., Respondents,
Miller Hanson Westerbeck Bell Architects, Inc., et al., Defendants. and
MILLER HANSON WESTERBECK BELL ARCHITECTS, INC., Defendant and Third-Party Plaintiff,
v.
LUNDQUIST, WILMAR, SCHULTZ AND MARTIN, INC., etc., Third-Party Defendants. and
LUND-MARTIN CO., et al., Third-Party Plaintiffs,
v.
SWANSON PLUMBING & HEATING, INC., et al., Third-Party Defendants.
No. C9-87-1462.
Supreme Court of Minnesota.
March 21, 1988.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that Swanson Plumbing & Heating, Inc.'s motion to *303 accept its petition for further review be, and the same is, granted.
IT IS FURTHER ORDERED that the petitions of Lund-Martin Company and St. Paul Fire & Marine Insurance Company and Swanson Plumbing & Heating, Inc. for further review be, and the same are granted for the limited purpose of remanding to the court of appeals for reconsideration in light of this court's decision in Wittmer v. Rugemer d.b.a. Norco Construction, 419 N.W.2d 493 (Minn.1988).